                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

KAMAL RASS, ET AL.                                                                CIVIL ACTION

VERSUS
                                                                                  NO. 18-835-SDD-RLB
AHA HUTS, LLC, ET AL.

                                                       ORDER

           Before the Court is Defendant AHA Huts, LLC’s (“AHA Huts”) Motion to Compel

Discovery Responses (R. Doc. 59) filed on September 13, 2019. The deadline for filing an

opposition has expired. LR 7(f). Accordingly, the motion is unopposed.

           On July 9, 2019, AHA Huts served its First Set of Interrogatories, Requests for

Production of Documents, and Requests for Admissions on Kamal Rass, Karimah Ibrahim, and

EZ Link Wireless, Inc. (collectively, “Plaintiffs”).1 (R. Doc. 59-3).

           Plaintiffs had 30 days to respond to the written discovery requests after they were served.

Fed. R. Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A); Fed. R. Civ. P. 36(a)(3). The record

indicates that on August 30, 2019, the parties participated in a discovery conference and

Plaintiffs were provided a one-week extension until September 6, 2019 to provide discovery

responses. (R. Docs. 59-4, 59-5, 59-6). AHA Huts represents that it did not receive the discovery

responses by the date of the filing of the instant motion. (R. Doc. 59-1 at 3). AHA Huts seeks an

order holding that the requests for admissions are deemed admitted, that Plaintiffs must provide

responses to the discovery requests without objections, and that AHA Huts is awarded the

reasonable expenses incurred in making the instant motion. (R. Doc. 59-1 at 3-4).




1
    It appears that only the Requests for Production of Documents was directed at EZ Link, Inc.
       The record indicates that Plaintiffs failed to respond to AHA Huts’ First Set of

Interrogatories, Requests for Production of Documents, and Requests for Admissions within the

time agreed upon. Furthermore, Plaintiffs failed to file any timely opposition to the instant

motion.

       Because Rule 36 is self-executing, Plaintiffs are deemed to have admitted AHA Hut’s

Requests for Admission by default. “A matter is admitted unless, within 30 days after being

served, the party to whom the request is directed serves on the requesting party a written answer

or objection addressed to the matter and signed by the party or its attorney.” Fed. R. Civ. P.

36(a)(3). Rule 36(b) provides that “[a]ny matter admitted . . . is conclusively established unless

the court on motion permits withdrawal or amendment of the admission.” Fed. R. Civ. Proc.

36(b); see In re Carney, 258 F.3d 415, 419 (5th Cir. 2001) (“[A] deemed admission can only be

withdrawn or amended by motion in accordance with Rule 36(b).”). The Court may “permit the

withdrawal or amendment if it would promote the presentation of the merits of the action and if

the court is not persuaded that it would prejudice the requesting party in maintaining or

defending the action on the merits.” Fed. R. Civ. P. 36(b). Plaintiffs must file an appropriate

motion to withdraw or amend the deemed admissions.

       As Plaintiffs did not make any timely objections to AHA Huts’ discovery requests, the

Court finds that Plaintiffs have waived their objections to the discovery requests, with the

exception of those pertaining to any applicable privileges or immunities. See In re United States,

864 F.2d 1153, 1156 (5th Cir. 1989) (“[A]s a general rule, when a party fails to object timely to

interrogatories, production requests, or other discovery efforts, objections thereto are waived.”);

B&S Equip. Co. v. Truckla Servs., Inc., No. 09-cv-3862, 2011 WL 2637289, at *6 (E.D. La. July

6, 2011) (finding waiver of all objections to “discovery requests based on relevance, unduly
burdensome, over broad, or any other objection not grounded on the attorney client or the work

product privilege.”). Accordingly, the Court will require Plaintiffs to provide responses to AHA

Huts’ interrogatories and requests for production without any objections other than those

pertaining to any applicable privileges or immunities.

        Given the record, including Defendant’s failure to file any opposition, the Court will also

award Plaintiff the recovery of reasonable expenses incurred in making the instant motion,

including attorney’s fees, pursuant to Rule 37(a)(5) of the Federal Rules of Civil Procedure.

        For the foregoing reasons,

        IT IS ORDERED that AHA Huts’ Motion to Compel Discovery Responses (R. Doc. 59)

is GRANTED. Plaintiffs must provide responses to AHA Huts’ Interrogatories and Requests for

Production, without objections, no more than 7 days from the date of this Order.

        IT IS FURTHER ORDERED that AHA Huts is entitled to an award of the reasonable

attorney’s fees and costs that it incurred in bringing this Motion to Compel, and that Plaintiffs

shall be responsible for such payment. In connection with this award, the parties are to do the

following:

        (1) If the parties are able to resolve this among themselves or otherwise agree to a

             reasonable amount of attorney’s fees and costs,2 Plaintiffs shall pay that amount;

        (2) If the parties do not agree to a resolution, AHA Huts may, within 14 days of the

             docketing of this Order, file a Motion for Fees and Costs pursuant to Rule 37, setting

             forth the reasonable amount of costs and attorney’s fees (including evidentiary

             support) incurred in obtaining this Order; and



2
 This Court has previously found that a relatively modest award was reasonable under similar circumstances. See
Talley v. State Farm Mutual Automobile Ins. Co., No. 16-cv-406, ECF No. 15 (M.D. La. Dec. 9, 2016) ($250
award). The Court also recognizes that a reasonable award under Rule 37 may be less than the actual fees incurred.
(3) Plaintiffs shall, within 7 days of the filing of AHA Huts’ Motion, file any opposition

   pertaining to the imposition of the amounts requested by AHA Huts.

Signed in Baton Rouge, Louisiana, on October 9, 2019.



                                      S
                                      RICHARD L. BOURGEOIS, JR.
                                      UNITED STATES MAGISTRATE JUDGE
